FINAL JUDGMENT
GIGNOUX, District Judge.
Pursuant to the opinion and order of the Court, dated June 18, 1976, it is ORDERED, ADJUDGED and DECREED that:
1. This judgment affects title in real estate and the rights thereto in the above-captioned parties and the Farmers Home Administration, a subdivision of the United States Department of Agriculture, and of the United States of America.
2. The real estate affected by this final judgment is referred to in a deed to Ellie G. Ricker from Martha E. Knapp, dated May 10, 1943, recorded in Volume 534, Page 218, Southern Aroostook Registry of Deeds, Houlton, Maine, which real estate is more fully described in the said deed as follows:
Being the west half of lot numbered twenty (20) in the town of said Blaine and bounded on the east by land formerly owned by Roger Bell, now owned and occupied by Israel Kinney; on the north by land formerly owned by R. A. York now owned by T. R. York; on the west by land formerly owned by the late Samuel Pierce, now owned by Horace F. Smith; on the south by the road leading from the town of Blaine past the Samuel Pierce farm, so-called, and running east and west along the south line of said premises, and being known as the Horace Pierce Road, said premises containing eighty (80) acres more or less.
3. Declaratory judgment is hereby granted to plaintiffs Ellie G. Ricker and Elizabeth Ricker as follows:
(a) The notice of foreclosure executed May 18, 1972, and recorded in Foreclosure Book 22, Page 257, Southern Aroostook Registry of Deeds, Houlton, Maine, is hereby declared void and of no effect.
(b) The proof of publication, sworn to on June 15, 1972, recorded in Foreclosure Book 22, Page 257, Southern Aroostook Registry of Deeds, Houlton, Maine, is hereby declared void and of no effect.
*1252(c) The quitclaim deed, dated July 30, 1974, recorded at Volume 1156, Page 66, et seq., Southern Aroostook Registry of Deeds, Houlton, Maine, is hereby declared void and of no effect.
(d) The real estate mortgage for Maine, dated August 6, 1974, recorded at Volume 1156, Page 68, et seq., Southern Aroostook Registry of Deeds, Houlton, Maine, is hereby declared void and of no effect.
4. All defendants are hereby permanently enjoined from (in reliance on the foreclosure and documents referred to in Paragraph 3 of this final judgment) removing the plaintiffs from, or in any other manner interfering with the plaintiffs’ peaceful possession of, the real estate described in Paragraph 2 of this final judgment.
5. All other claims for relief of the plaintiffs are hereby denied.
6. Other than as stated above, this judgment shall have no retrospective application and shall have no effect with respect to the title to any real estate, other than that described in Paragraph 2 of this final judgment. See Gunter v. Merchants Warren National Bank, 360 F.Supp. 1085, 1091 (D.Me.1963) (three-judge court).